Before any evidence was taken, the defendant Tucker moved to dismiss the complaint. The motion was not passed upon, the referee reserving his decision.
After the plaintiff rested, the defendant again made a motion to dismiss the complaint, but no ruling was made, the referee again reserving decision.
The defendants thereafter introduced evidence, both oral and documentary, in support of their position, and rested. The motion to dismiss the complaint was not then nor thereafter renewed.
The plaintiff called several witnesses in rebuttal, and was permitted to amend his complaint on terms, after which the testimony was closed, and the "case summed up and submitted" to the referee.
Subsequently the referee made a report dismissing the complaint, which report did not contain any findings of fact. Nor did he at any time make, nor was he requested to make, any such findings, the plaintiff contenting herself by filing exceptions to the report. *Page 491 
The question is, therefore, presented, whether the judgment can be reviewed, because of the failure of the referee to comply with section 1022 of the Code of Civil Procedure, which provides that "the decision of the court, or the report of the referee, upon the trial of the whole issue of fact, must state separately the facts found and the conclusions of law."
This neglect of the referee, if neglect it was, could have been remedied at the instance of the plaintiff in the manner provided by the Code, but no attempt was made in that direction. Indeed, the plaintiff did not even submit to the referee a written statement of the facts, which she deemed established by the testimony.
We held in Wood v. Lary (124 N.Y. 83) that in every case heard by a referee, if any evidence be presented, a decision stating separately the facts found and the conclusions of law based thereon must be made, otherwise the judgment will not be reviewed. Place v. Hayward (117 N.Y. 487) does not oppose, but supports such determination. In that case the defendant's counsel at the close of plaintiff's evidence, without announcing that he had rested his case, asked for and obtained a dismissal of the complaint. Afterwards the referee made his report containing findings of fact and of law. It was held that what the referee did was to nonsuit the plaintiffs, and, therefore, he should have made no findings of fact, except such as would justify a nonsuit.
Judge EARL, speaking for the court, said: "Under the Code the referee was required to make findings of fact and of law after granting the nonsuit, but he had no right to make any findings of fact depending upon disputed or inconclusive evidence."
That it was the view of the court that in case of a nonsuit before a referee the facts found must be in accord with the testimony most strongly supporting the plaintiff's contention, is evidenced not only by the discussion of facts, with which the opinion abounds, but also by the sentence following the one last quoted, "therefore to maintain this judgment, the defendant is bound to show that there is no disputed question *Page 492 
of fact which, upon a jury trial, the court would have been required to submit to the jury, and that upon the undisputed evidence he was entitled to judgment." In Forbes v.Chichester (125 N.Y. 769), the referee made a report dismissing the complaint, to which the plaintiff's counsel excepted, and then Judge EARL remarks in his opinion, the referee "made formal findings of fact and law as he should have done, and proper exceptions were taken to them by plaintiff's counsel."
It seems to be settled, therefore, that findings of fact are necessary, even when the complaint is dismissed at such a stage of the hearing as to entitle it to be treated as a nonsuit.
It is certainly not the less important that the statutory requirement in such respect should be insisted upon when the testimony is all in, the arguments of counsel made, and time for deliberation by the court or referee taken.
In such a case this court held in Bridger v. Weeks (30 N.Y. 328) that the judgment would not be reviewed, and, so far as we have observed, the position then taken has been steadily maintained.
The appeal should be dismissed.
All concur, except LANDON, J., dissenting, and BRADLEY, J., not voting.
Appeal dismissed.